TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00582-CV



                                       In re Jose L. Aguirre


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Jose L. Aguirre filed a petition for writ of mandamus, seeking to compel

the trial court to rule on his unopposed motion for the appointment of counsel to file a motion for

DNA testing. See Tex. R. App. P. 52; see also Tex. Code Crim. Proc. art. 64.01(c). Upon our

request, the State responded to Aguirre’s petition. In its response, the State informed this Court that

the trial court had recently granted Aguirre’s motion and provided a file-stamped copy of the trial

court’s order. Because Aguirre’s petition is now moot, we deny the petition for writ of mandamus.

See Tex. R. App. P. 52.8(a).



                                               __________________________________________

                                               Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Filed: November 13, 2014